Case 18-12096-5-mcr   Doc 14    Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                               Document     Page 1 of 23
Case 18-12096-5-mcr   Doc 14    Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                               Document     Page 2 of 23
Case 18-12096-5-mcr   Doc 14    Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                               Document     Page 3 of 23
Case 18-12096-5-mcr   Doc 14    Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                               Document     Page 4 of 23
Case 18-12096-5-mcr   Doc 14    Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                               Document     Page 5 of 23
Case 18-12096-5-mcr   Doc 14    Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                               Document     Page 6 of 23
Case 18-12096-5-mcr   Doc 14    Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                               Document     Page 7 of 23
Case 18-12096-5-mcr   Doc 14    Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                               Document     Page 8 of 23
Case 18-12096-5-mcr   Doc 14    Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                               Document     Page 9 of 23
Case 18-12096-5-mcr   Doc 14 Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                            Document    Page 10 of 23
Case 18-12096-5-mcr   Doc 14 Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                            Document    Page 11 of 23
Case 18-12096-5-mcr   Doc 14 Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                            Document    Page 12 of 23
Case 18-12096-5-mcr   Doc 14 Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                            Document    Page 13 of 23
Case 18-12096-5-mcr   Doc 14 Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                            Document    Page 14 of 23
Case 18-12096-5-mcr   Doc 14 Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                            Document    Page 15 of 23
Case 18-12096-5-mcr   Doc 14 Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                            Document    Page 16 of 23
Case 18-12096-5-mcr   Doc 14 Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                            Document    Page 17 of 23
Case 18-12096-5-mcr   Doc 14 Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                            Document    Page 18 of 23
Case 18-12096-5-mcr   Doc 14 Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                            Document    Page 19 of 23
Case 18-12096-5-mcr   Doc 14 Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                            Document    Page 20 of 23
Case 18-12096-5-mcr   Doc 14 Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                            Document    Page 21 of 23
Case 18-12096-5-mcr   Doc 14 Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                            Document    Page 22 of 23
Case 18-12096-5-mcr   Doc 14 Filed 01/04/19 Entered 01/04/19 16:19:27   Desc Main
                            Document    Page 23 of 23
